IN THE COURT OF APPEALS OF TENNESSEE                                                 08/05/2022

                              AT NASHVILLE
                                          August 5, 2022


            BRIANNA DANIELLE KING v. AARON JEFFERSON DAILY

                  Appeal from the Circuit Court for Rutherford County
                           No. 70778 Darrell Scarlett, Judge
                       ___________________________________

                              No. M2022-00556-COA-R3-CV
                          ___________________________________


       This is an appeal from a final order entered on March 28, 2022. Because the
appellant did not file her notice of appeal within thirty days after entry of the final order as
required by Tennessee Rule Appellate Procedure 4(a), we dismiss the appeal.


                 Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed


FRANK G. CLEMENT, JR., P.J., M.S., ANDY D. BENNETT, and W. NEAL MCBRAYER, JJ.

Brianna Danielle King, Murfreesboro, Tennessee, pro se.

Erin Monet King, Gallatin, Tennessee, for the appellee, Aaron Jefferson Daily.


                                 MEMORANDUM OPINION1


       Appellant, Brianna Danielle King, has appealed from a final order entered by the
Circuit Court for Rutherford County on March 28, 2022. Appellee, Aaron Jefferson Daily,
has moved to dismiss the appeal asserting, in part, that Ms. King failed to file a timely
notice of appeal. Ms. King has not filed a timely response in opposition to the motion to
dismiss.



        1
          Under the rules of this Court, as a memorandum opinion, this opinion may not be published,
“cited[,] or relied on for any reason in any unrelated case.” Tenn. Ct. App. R. 10.
       Rule 4(a) of the Tennessee Rules of Appellate Procedure requires that a notice of
appeal be filed with the clerk of the appellate court within thirty days after entry of the
judgment appealed. Ms. King filed her notice of appeal on April 28, 2022, thirty-one days
after entry of the final judgment. The thirty-day time limit for filing a notice of appeal is
mandatory and jurisdictional. Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004); Binkley
v. Medling, 117 S.W.3d 252, 255 (Tenn. 2003). This Court can neither waive nor extend
the time period. Tenn. R. App. P. 2 and 21(b); Flautt & Mann v. Council of City of
Memphis, 285 S.W.3d 856, 868 at n.1 (Tenn. Ct. App. 2008); Jefferson v. Pneumo Servs.
Corp., 699 S.W.2d 181, 184 (Tenn. Ct. App. 1985). The failure to file a timely notice of
appeal deprives this Court of jurisdiction to hear the matter. Flautt & Mann v. Council of
City of Memphis, 285 S.W.3d at 869 at n.1.

       The appeal is dismissed for failure to file a timely notice of appeal. Because we do
not have jurisdiction to hear the appeal, the remaining issues raised in Mr. Daily’s motion
to dismiss are moot. The case is remanded to the trial court for further proceedings
consistent with this opinion. Brianna Danielle King is taxed with the costs for which
execution may issue.

                                                                PER CURIAM




                                             2